Citation Nr: 1119675	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric condition, to include depression. 

2.  Entitlement to service connection for an acquired psychiatric condition, to include depression.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 16, 1951 to October 1, 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a March 2007 rating decision of the VA RO in New York, New York.

In December 2009, the Board remanded the Veteran's claims for additional development.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case in February 2011, which again denied the Veteran's claims for service connection.  The case is once again before the Board.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded this claim to the AMC in December 2009 in order to obtain the Veteran's outstanding VA medical treatment records.  Such records have been obtained and are associated with the Veteran's claims file.  The AMC, therefore, effectively complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of this hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric condition and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, and the Veteran did not timely appeal this decision.

2.  The evidence received since the Board's March 1984 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric condition.


CONCLUSIONS OF LAW

1.  The March 1984 Board decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's petition to reopen the previously disallowed claim for service connection for an acquired psychiatric disability has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric condition.  In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for an acquired psychiatric condition was last finally denied by a Board decision dated March 1984.  The Board denied the Veteran's claim for service connection because the evidence did not demonstrate that the Veteran's acquired psychiatric condition began in military service.  Instead, the March 1984 decision found that the Veteran suffered from a noncompensable personality disorder in-service, with an acquired psychiatric disability only manifesting itself many years after service.  The evidence under consideration at the time of this decision consisted of the Veteran's service treatment records, VA treatment records, a February 1972 VA examination, 1973 psychiatric records from S.B. Psychiatric Center, the Veteran's lay statements, evidence regarding the Veteran's pre-service earnings, his high school transcripts and documents attesting to his pre-service "good conduct," a statement from Dr. M.S. indicating that the Veteran's acquired psychiatric condition had been present in-service and was misdiagnosed as a personality disorder, and statements from various friends attesting to the Veteran's behavior before entry into military service.  There was no appeal of this decision, and the Board's decision became final.  See 38 U.S.C.A. § 4005(c) (1982).  

The Board must now determine if new and material evidence has been submitted since the time of the March 1984 final Board decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence of record added subsequent to this final denial includes, in pertinent part, documents attesting to the Veteran's "good conduct" before entering service, VA treatment records, statements from the Veteran's friends attesting to his good character, and an April 2011 statement from Dr. M.P, a VA physician.  Only some of this information has not been previously submitted to VA: the Veteran's VA treatment records from March 1984 to the present and the April 2011 statement from Dr. M.P.  Thus, this evidence is new.

The Veteran's previous claim was denied because the RO found no nexus between the Veteran's military service and his acquired psychiatric condition.  The April 2011 statement from Dr. M.P. states that the Veteran has suffered from major depressive disorder for years, and that the first symptoms of the illness started during the Veteran's military service.  As a rationale for this statement, Dr. M.P. specifically noted that the Veteran was hospitalized in 1951 with symptoms of severe depression, which culminated with a suicide attempt.  The new evidence of such a nexus between the Veteran's current disability and his military service relates to unestablished facts necessary to substantiate the Veteran's claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R.  § 3.156(a) (2010).  

In short, the Board finds that the evidence received since the last prior denial in March 1984 relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence of record at the time of the March 1984 denial, and it raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received pursuant to 38 C.F.R.    § 3.156(a), and the Veteran's claim is reopened.


ORDER

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disability, the Board must now determine whether the reopened claim may be granted on the merits.  The Board must also address the Veteran's separate claim for service connection for a sleep disorder.  The Board finds that further development of the record is needed before it may appropriately consider either claim.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, the record contains evidence of a current psychiatric disability, the Veteran contends that an in-service event led to his acquired psychiatric disability, and a VA physician has proposed an etiological link between the Veteran's acquired psychiatric disability and his military service.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's acquired psychiatric disability and whether such disability is related to service.  Additionally, a VA medical examination is necessary to determine whether the Veteran's claimed sleep disorder is a symptom of a currently-diagnosed acquired psychiatric condition, or a separate disability in itself.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or AMC should schedule the Veteran for a VA medical examination with a psychiatrist to determine the nature and etiology of any acquired psychiatric disability and sleep disturbance.   The examiner must provide a diagnosis of any psychiatric disorder or disorders manifested by the Veteran.  The examiner must also describe the nature and severity of the Veteran's reported difficulties with sleep, and whether such difficulties are a symptom of any current psychiatric disorder, or a separate and distinct disability.

For each disability that is currently manifested, the examiner must provide an opinion whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current psychiatric condition is related to symptoms or conditions reported during the Veteran's active duty military service.  An explanation must be made of how the symptoms reported during service either do or do not constitute manifestations of a current psychiatric disorder.

For any psychiatric condition that was originally manifested after service, the examiner should opine as to whether it is at least as likely as not that the condition was initially manifested within one year of the Veteran's separation from active service.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

2.  Thereafter, the RO should readjudicate the claims of service connection for an acquired psychiatric condition and a sleep disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


